DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 1/28/22.  Claims 1, 3, 6, 8, 10-11, 15-16, and 20 were amended.  Claims 1-20 are presently pending and are presented for examination.

Response to Arguments
3.	Applicant’s arguments, see page 7 of Remarks, filed 1/28/22, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
4.	Applicant’s arguments, see page 8 of Remarks, filed 1/28/22, with respect to the objection to claim 15 have been fully considered and are persuasive.  The objection to claim 15 has been withdrawn. 
5.	Applicant’s arguments, see pages 8-9 of Remarks, filed 1/28/22, with respect to the rejections of claims 6-8, 10, and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 6-8, 10, and 20 under 35 U.S.C. 112(b) have been withdrawn. 
6.	Applicant’s arguments, see pages 9-10 of Remarks, filed 1/28/22, with respect to the rejections of independent claims 1 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Pub. 2003/0183255) have been fully considered and are persuasive.  Therefore, the rejections of claims 1-4, 8-12, 14-20 under 35 U.S.C. 102(a)(1) and claims 5-7, 13 under 35 U.S.C. 103 have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of US Pat. 2,910,207 to Andrew and US Pub. 2003/0192578 to Ochoa et al. as necessitated by amendment, as explained in the following office action.

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a spray system” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 2,910,207 to Andrew (hereafter “Andrew”).
	Regarding claim 1,
	Andrew discloses a dishwasher (10), comprising: 
a tub defining a treating chamber (11) adapted for receiving dishes for treatment; 
a spray system (13) providing treating liquid to the treating chamber [see Fig. 1-2; col. 2, lines 38-47]; and 
a wire dish rack (14) selectively moveable into and out of the tub, the wire dish rack having a bottom wall (see 28 in Fig. 4-5), a side wall (see 29 in Fig. 4-5) extending upwardly from the bottom wall and terminating in an upper edge (21) [Fig. 4-5; col. 3, lines 7-12], with an upwardly angled portion formed in the bottom wall comprising at least two spaced apart inclined portions (see annotated Fig. 5 below) forming a portion of the bottom wall and terminating at the side wall, wherein the at least two spaced apart inclined portions are configured to cradle a glass at an inclined angle and prevent the glass from rolling [col. 3, lines 23-34], and a central portion (31) formed in the bottom wall configured to prevent the glass from sliding down the inclined angle [see Fig. 4-5; col. 3, lines 7-12].

    PNG
    media_image1.png
    352
    552
    media_image1.png
    Greyscale

Andrew: Fig. 5 – annotated

Regarding claim 9,
	Andrew in view of Ochoa discloses the dishwasher of claim 1, wherein Andrew discloses that the upper edge (21) of the wire dish rack is horizontal [see e.g. Fig. 4; col. 2, lines 69-72].
Regarding claim 10,
	Andrew in view of Ochoa discloses the dishwasher of claim 1, wherein each of the at least two spaced apart inclined portions are adjacent to the central portion (31) the glass can abut to prevent the glass from sliding down the inclined angle located at a lower portion thereof [Andrew: see Fig. 5].

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 2-8, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 2,910,207 to Andrew (hereafter “Andrew”) as applied to claim 1, and further in view of US Pub. 2003/0192578 to Ochoa et al. (hereafter “Ochoa”).
Regarding claim 2,
	Andrew discloses the dishwasher of claim 1, wherein the bottom wall is formed by two laterally-extending wires (see 28 in Fig. 4-5) at the front and back ends of the rack (14) and a plurality of longitudinally-extending wires (see 33 in Fig. 4) extending front to back between said laterally-extending wires [col. 3, lines 15-19].  Andrew does not explicitly teach that the bottom wall further comprises a series of spaced apart inclined portions, the series of spaced apart inclined portions forming a set of cradles extending from a front to a rear of the wire dish rack.  Although Andrew merely teaches said longitudinally-extending wires (33) extending front to back to form the bottom wall, it is old and well known in the art for a rack to further have a plurality of laterally-extending wires such that the bottom wall resembles a grid or lattice structure of overlapping longitudinal and lateral wires, such as illustrated in Figure 19 of Ochoa.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the bottom wall of Andrew to further include a series of wires extending laterally between the sidewalls, and in the same shape as said two laterally-extending wires (28) that form the inclined portions, in order to predictably form the bottom wall of the rack to have a grid or lattice structure to hold objects to be washed.  Therefore in such a modification the bottom wall then comprises a series of spaced apart inclined portions, the series of spaced apart inclined portions forming a set of cradles extending from a front to a rear of the wire dish rack.  
Regarding claim 3,
	Andrew in view of Ochoa discloses the dishwasher of claim 2, but does not explicitly teach that the series of spaced apart inclined portions are configured to hold glasses at a first incline angle less than about 45 degrees relative to horizontal.  This first incline angle would be obvious as being a known result effective variable, as it would affect the positioning of the glasses and therefore cleaning efficiency from the spray tube, and is thus obvious to determine an optimal/workable first incline angle through routine experimentation.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to determine the first incline angle by utilizing routine experimentation since it has been known to optimize the parameter that is the result effective variable involving only routine skill in the art. In re Boesch 205 USPQ 215 (see MPEP 2144.05).
Regarding claim 4,
	Andrew in view of Ochoa discloses the dishwasher of claim 3, wherein Andrew teaches that the spray system comprises a spray tube (13) positioned to spray treating liquid into an interior of the glasses [see Fig. 1, 5; col. 2, 43-48], but does not teach that the spray tube is mounted to the wire dish rack.  However it is well known in the art to have such a spray tube that is mounted to the wire rack such that it makes hydraulic connection to a supply of cleaning liquid when the rack is inserted fully into the dishwasher; for example, Ochoa teaches such a configuration wherein the spray tube (32) is mounted to the wire rack (18) via clips (31) [see Fig. 11; ¶0029].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the configuration of Andrew such that the spray tube is mounted to the wire rack in the same manner taught by Ochoa in order to predictably supply cleaning liquid through the spray tube to wash items held by the rack.
Regarding claim 5,
	Andrew in view of Ochoa discloses the dishwasher of claim 4, but does not explicitly teach that the first incline angle of the glasses is in a range of 5 to 15 degrees.  This first incline angle would be obvious as being a known result effective variable, as it would affect the positioning of the glasses and therefore cleaning efficiency from the spray tube, and is thus obvious to determine an optimal/workable first incline angle through routine experimentation.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to determine the first incline angle by utilizing routine experimentation since it has been known to optimize the parameter that is the result effective variable involving only routine skill in the art. In re Boesch 205 USPQ 215 (see MPEP 2144.05).
Regarding claim 6,
	Andrew in view of Ochoa discloses the dishwasher of claim 5, wherein in the modified device of Andrew in view of Ochoa the bottom wall further comprises a second series of spaced apart inclined portions along a second side of wire dish rack, the second series of spaced apart inclined portions forming a second set of cradles extending from the front to the rear of the wire dish rack [see explanation in rejection of claim 2 above].  
Regarding claim 7,
	Andrew in view of Ochoa discloses the dishwasher of claim 6, wherein the second series of spaced apart inclined portions are configured to hold glasses at a second incline angle equal to the first incline angle (see Fig. 5 of Andrew illustrating that the first and second include angles are equal).  
Regarding claim 8,
	Andrew in view of Ochoa discloses the dishwasher of claim 2, wherein the bottom wall further comprises a second series of spaced apart inclined portions along a second side of wire dish rack, the second series of spaced apart inclined portions forming a second set of cradles extending from the front to the rear of the wire dish rack [see explanation in rejection of claim 2 above]. 
	Regarding claim 11,
	Andrew discloses a dishwasher (10), comprising:
a tub defining a treating chamber (11) adapted for receiving dishes for treatment; 
a spray system (13) configured to provide treating liquid to the treating chamber [see Fig. 1-2; col. 2, lines 38-47]; and 
a dish rack (14) including a wire frame defining a perimeter wall having opposing side walls, a front wall, a rear wall, and a plurality of bottom walls (see 28 in Fig. 4-5) that extend at least between the opposing side walls and are spaced apart [Fig. 4-5; col. 3, lines 7-12], wherein each of the plurality of bottom walls include a first inclined portion (see annotated Fig. 5 above), and a central portion (31) formed in the plurality of bottom walls configured to prevent the glass from sliding down the first inclined portions [see Fig. 4-5; col. 3, lines 7-12].
	Andrew does not explicitly teach that two sequential of the first inclined portions of the plurality of bottom walls are configured to cradle a glass therebetween and prevent the glass from rolling.  Although Andrew merely teaches said longitudinally-extending wires (33) extending front to back to form the bottom wall, it is old and well known in the art for a rack to further have a plurality of laterally-extending wires such that the bottom wall resembles a grid or lattice structure of overlapping longitudinal and lateral wires, such as illustrated in Figure 19 of Ochoa.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the bottom wall of Andrew to further include a series of wires extending laterally between the sidewalls, and in the same shape as said two laterally-extending wires (28) that form the inclined portions, in order to predictably form the bottom wall of the rack to have a grid or lattice structure to hold objects to be washed.  Therefore in such a modification the bottom wall then comprises a series of spaced apart inclined portions, the series of spaced apart inclined portions forming a set of cradles extending from a front to a rear of the dish rack.  
Regarding claim 12,
	Andrew in view of Ochoa discloses the dishwasher of claim 11, but does not explicitly teach that a first incline angle is 45 degrees or less relative to horizontal.  This first incline angle would be obvious as being a known result effective variable, as it would affect the positioning of the glasses and therefore cleaning efficiency from the spray tube, and is thus obvious to determine an optimal/workable first incline angle through routine experimentation.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to determine the first incline angle by utilizing routine experimentation since it has been known to optimize the parameter that is the result effective variable involving only routine skill in the art. In re Boesch 205 USPQ 215 (see MPEP 2144.05).
Regarding claim 13,
	Andrew in view of Ochoa discloses the dishwasher of claim 12, but does not explicitly teach that the first incline angle is between 5 degrees and 15 degrees relative to horizontal.  This first incline angle would be obvious as being a known result effective variable, as it would affect the positioning of the glasses and therefore cleaning efficiency from the spray tube, and is thus obvious to determine an optimal/workable first incline angle through routine experimentation.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to determine the first incline angle by utilizing routine experimentation since it has been known to optimize the parameter that is the result effective variable involving only routine skill in the art. In re Boesch 205 USPQ 215 (see MPEP 2144.05).
Regarding claim 14,
	Andrew in view of Ochoa discloses the dishwasher of claim 11, wherein in the modified device of Andrew in view of Ochoa the plurality of bottom walls further defines a first set of spaced apart first inclined portions terminating at a first of the opposing side walls and adapted to retain a first row of glasses [see explanation in rejection of claim 11 above].  
Regarding claim 15,
	Andrew in view of Ochoa discloses the dishwasher of claim 14, wherein in the modified device of Andrew in view of Ochoa wherein the plurality of bottom walls further define a second set of spaced apart second inclined portions at a second of the opposing side walls, the second set of spaced apart second inclined portions adapted to retain a second row of glasses [see explanation in rejection of claim 11 above].
Regarding claim 16,
	Andrew in view of Ochoa discloses the dishwasher of claim 15, wherein in the modified device of Andrew in view of Ochoa the central portion (31) included in the plurality of bottom walls is a flat central portion provided between the first set of spaced apart first inclined portions and the second set of spaced apart second inclined portions [Andrew: see Fig. 4-5].  
Regarding claim 18,
	Andrew in view of Ochoa discloses the dishwasher of claim 15, wherein a first glass inclination angle created by the first set of spaced apart first inclined portions and a second glass inclination angle created by the second set of spaced apart second inclined portions are equal (see Fig. 5 of Andrew illustrating that the first and second include angles are equal).  
Regarding claim 19,
Andrew in view of Ochoa discloses the dishwasher of claim 15, wherein it is noted that the recitation “wherein the first set of spaced apart first inclined portions are configured to hold a first type of glass and the second set of spaced apart second inclined portions are configured to hold a second type of glass, different from the first type of glass” is a statement of intended use which does not patentably distinguish over the cited prior art since Andrew in view of Ochoa meets all the structural limitations of the claim and is capable of said intended use if so desired (see MPEP 2114).  
Regarding claim 20,
Andrew in view of Ochoa discloses the dishwasher of claim 11, wherein the plurality of bottom walls include the central portion (31) the glass can abut to prevent the glass from sliding down the first inclined portions located at a lower portion of the first inclined portions [Andrew: see Fig. 5].

Allowable Subject Matter
14.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 17, 
	Andrew teaches that the spray system includes a spray tube (13) located adjacent the flat central portion (31), but does not teach multiple spray tubes adjacent the flat central portion.  Upon a comprehensive updated search no available prior art was able to teach or fairly suggest, singly or in combination, the multiple spray tube configuration as specifically defined by claim 17.  For at least the above reasons claim 17 contains allowable subject matter.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711